Citation Nr: 0529940	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  96-46 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hiatal hernia.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a sinus condition.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for an inguinal hernia.

6.  Entitlement to an increased rating for post-traumatic 
stress disorder with a history of a psychophysiological 
gastrointestinal reaction manifested by a duodenal ulcer, 
currently evaluated as 50 percent disabling.

7.  Whether a substantive appeal was timely filed with 
respect to a January 1988 rating decision that denied 
entitlement service connection for esophagitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1968.

By a January 1978 rating action, the San Francisco, 
California, Regional Office of the Department of Veterans 
Affairs (VA) denied the veteran's original claim of 
entitlement to service connection for a hiatal hernia.  The 
veteran was notified of the denial of the claim, but did not 
appeal.  

This matter is presently before the Board of Veterans' 
Appeals (Board) from a May 1990 action that found that the 
veteran had failed to file a timely Substantive Appeal to the 
January 1988 rating decision that denied entitlement to 
service connection for esophagitis.

This matter is also before the Board on appeal from a 
November 1995 rating action of the Portland, Oregon, Regional 
Office (RO) which determined that new and material evidence 
had not been presented to reopen a previously denied claim of 
entitlement to service connection for a hiatal hernia, denied 
a rating in excess of 30 percent for a psychophysiological 
gastrointestinal reaction manifested by duodenal ulcer, and 
denied entitlement to service connection for hearing loss, a 
sinus condition, and migraine headaches.  

The matter also comes before the Board from a February 1997 
rating decision that denied entitlement to service connection 
for post-traumatic stress disorder (PTSD) and an inguinal 
hernia.  

In January 2001, the veteran appeared at a personal hearing 
before the undersigned member of the Board sitting at the RO.  
In May 2001, the Board remanded the veteran's appeal for 
further evidentiary development.  In a March 2005 rating 
decision, the RO granted service connection for PTSD and 
assigned a combined 50 percent rating for PTSD with a history 
of a psychophysiological gastrointestinal reaction manifested 
by duodenal ulcer.

As noted above, entitlement to service connection for a 
hiatal hernia was denied in a January 1978 rating decision.  
This decision is final.  38 U.S.C.A. § 7105 (West 2002).  
Thus, regardless of any RO action, the current claim to 
reopen may be considered on the merits only if new and 
material evidence has been submitted since the final 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  In a December 1983 rating decision, the RO declined to 
reopen a claim of entitlement to service connection for a 
hiatal hernia and the veteran did not appeal.  

2.  Evidence received since the December 1983 denial is 
cumulative of that previously of record.

3.  The competent evidence of record does not show a current 
diagnosis of hearing loss.

4.  The competent evidence of record does not show a current 
diagnosis of a sinus disorder.

5.  The competent evidence of record does not show that 
migraine headaches were caused or aggravated by military 
service, or that medication for diabetes mellitus aggravates 
any migraine disorder.

6.  The competent evidence of record does not show that an 
inguinal hernia was caused or aggravated by military service.

7.  The preponderance of the evidence is against showing that 
PTSD with a history of a psychophysiological gastrointestinal 
reaction manifested by a duodenal ulcer is productive of more 
than considerable impairment in the ability to establish and 
maintain relationships or considerable industrial impairment; 
by occupational and social impairment with reduced 
reliability and productivity; or by duodenal ulcer 
symptomatology causing a moderately severe impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
hiatal hernia.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 3.159 (2004).

2.  Hearing loss was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2004).

3.  A sinus condition was neither incurred in nor aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

4.  Migraine headaches were neither incurred in nor 
aggravated by military service, nor are they caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2004).

5.  An inguinal hernia was neither incurred in nor aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303.

6.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD with a history of a psychophysiological 
gastrointestinal reaction with a duodenal ulcer have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9502 (1996); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2000); 38 C.F.R. §§ 3.102, 
3.159, 3.321(a), 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, 4.130, 
Diagnostic Codes 7305, 9411, 9502 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Collectively, the written notice provided 
in the August 1996, November 1996, and August 2001 letters; 
August 1996 and April 1997 statements of the case; August 
1996, February 1997, November 2000, and April 2005 
supplemental statements of the case; and the May 2001 Board 
remand fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession as well as 
notifying him of the new criteria for rating psychiatric 
disorders.  Next, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  As to the claims for service connection and an 
increased rating, the record shows that multiple VA 
examinations have been held to ascertain the origin of his 
hearing loss, migraine headaches, sinus condition, and 
inguinal hernia as well as to determine the severity of his 
psychiatric disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held that the applicable statute and regulation provide for 
pre-initial-RO adjudication notice of the VCAA.  It was, 
however, specifically recognized that the United States Court 
of Appeals for Veterans Claims (Court) did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  Here, while notice of 
the VCAA was not provided until after the rating decisions, 
the veteran was provided more than adequate time to respond 
and provide pertinent evidence.  Therefore, to decide the 
appeal would not be prejudicial error to the claimant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, the Board finds that VA has fulfilled its duties 
under the VCAA.

To the extent that VA failed to fulfill any duty to notify 
and assist the veteran, including because VCAA notice may not 
have been provided in the proper chronological order, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  In this case, however, because there is 
not a scintilla of evidence that any failure on the part of 
VA to further comply with the VCAA reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  While perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim to Reopen

The veteran contends that his hiatal hernia was brought about 
by his military service.  In a December 1993 RO decision, the 
claim was denied because the veteran had failed to submit new 
and material evidence.  

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

In this case, "new and material evidence" is evidence which 
has not been previously submitted, which is not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the RO's January 1978 decision.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Evidence available in December 1993 consisted of service 
medical records, the veteran's written statements to the RO, 
and post-service VA medical records dated from April 1969 to 
November 1977.

As to the service medical records, while they showed the 
veteran's complaints and/or treatment for a number of 
gastrointestinal problems, included a 1967 hospitalization 
because of a gastrointestinal problem, they were negative for 
a diagnosis of a hiatal hernia  

Post-service VA medical records show the veteran undergoing a 
number of VA gastrointestinal hospitalizations.  These 
records also show the veteran having extensive 
gastrointestinal studies while hospitalized, including upper 
and small bowel series and a gastroscopy in May 1969.  They 
also show the veteran's continued complaints and/or treatment 
for a number of gastrointestinal problems with a hiatus 
hernia first being diagnosed in September 1969.  In November 
1977 a VA examiner diagnosed a sliding hiatal hernia without 
reflux.

Evidence received since the January 1978 denial consists of 
the veteran's and his representative's written statements to 
VA, October 1996 and January 2001 personal hearing testimony, 
and voluminous VA and private treatment records as well as a 
number of VA examination reports, dated from November 1974 to 
March 2005.

As to the written statements and oral testimony received from 
the veteran and/or his representative or wife, they contain 
their assertion that the appellant's current problems were 
caused by his military service.  

The voluminous medical evidence show the veteran's continued 
complaints and/or treatment for a number of gastrointestinal 
problems manifested by abdominal pain, cramping, and/or 
bloating including records surrounding his September 1987 
hiatal hernia repair.  Subsequent records noted that he was 
status post hiatal hernia repair.  Interestingly, the 
September 1987 treatment records that show his complaints and 
treatment for the hiatal hernia also document the veteran's 
assertions that his problem was approximately five years old.  

Tellingly, none of these records include a medical opinion 
linking the hiatal hernia to the claimant's military service.  
In fact, the March 2005 VA gastrointestinal examiner 
specifically opined that it was not.  No contrary medical 
opinion is found in the record.  See Evans v. West, 
12 Vet. App. 22, 30 (1998).

There is no competent evidence indicating that the veteran 
had a hiatal hernia while in military service, or of a health 
care professional linking the disorder to service.  
Establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred there.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Accordingly, the newly received 
evidence proves nothing that was not previously shown, i.e., 
the veteran continues to complain of problems and receive 
treatment for a hiatal hernia that was first diagnosed many 
years after his separation from military service without 
either a diagnosis of a hiatal hernia while in military 
service or an opinion that any current post operative 
residuals of a hiatal hernia are due to military service.  
This is not new evidence within the context of 38 C.F.R. 
§ 3.156.  

As such, the benefit sought on appeal is denied.

With respect to the above claim to reopen, because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, the benefit of the doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Service Connection Claims

The veteran argues that he has hearing loss, a sinus 
condition, migraine headaches, and an inguinal hernia because 
of his military service.  As to the migraine headaches, it is 
also alleged that they are caused by the medication he takes 
for service connected diabetes mellitus.  It is requested 
that the veteran be afforded the benefit of the doubt.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Compensation is payable when 
service-connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Regulations provide that for the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R.§ 3.385.

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans. 

As to entitlement to service connection for hearing loss, the 
Board notes that the record includes in-service and post-
service audiological examinations that disclose occasional 
increased thresholds.  See in-service audiological 
examinations dated in 1967, and post-service audiological 
examinations dated in May 1995, February 1996, November 2002, 
and March 2005.  Post-service audiological examinations dated 
in May 1995, February 1996, and November 2002 also documented 
CNC Test scores of less than 94 percent in one or both ears.  
The record also includes a May 1995 VA examination in which 
the examiner opined that the claimant had probable noise 
induced bilateral hearing loss.  Additionally, in December 
2002 a VA ear examiner opined that the veteran's slight 
hearing loss in his left ear could probably be attributed to 
basic training in the Marine Corps. 

Notably, a November 2002 VA audiologist opined that the 
veteran did not have hearing loss connected with military 
service because his hearing was within normal limits.  
Moreover, when examined by VA in March 2005, for the express 
purpose of ascertaining whether he had a current hearing 
loss, the examination did not show that he had hearing loss 
in either ear as defined by 38 C.F.R. § 3.385.  The Board 
gives more credence to the March 2005 VA audiologist's 
findings than earlier examiners because these findings were 
made taking into account the entire record on appeal 
including the earlier audiological examinations that found 
hearing loss.  Id.

As to entitlement to service connection for a sinus 
condition, the Board finds that the record, which includes 
in-service and post-service complaints and/or treatment for 
colds, nasal congestion, as well as post-service complaints 
and/or treatment for bronchitis and rhinitis, does not 
include a diagnosis of a chronic disease process affecting 
the sinus.  While a September 1994 letter regarding the 
veteran's claim for short term disability noted that the 
veteran had received treatment for sinusitis, the May 1995 VA 
examination, which was held for the express purpose of 
ascertaining whether the veteran had a sinus disability, 
noted that the claimant was status post anterior irrigation 
for bilateral sinusitis and thereafter opined that there was 
no active disease.  Likewise, at the March 2005 VA 
examination, which included a computerized tomography study, 
the examiner opined that the veteran had no appreciable sinus 
disease.  No contrary medical opinion is found in the record, 
and as such, the Board assigns greater probative value to the 
March 2005 VA examination.  Id.  

Thus, because none of the medical evidence of record includes 
a current diagnosis of hearing loss or a sinus condition, 
service connection for these disabilities is denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.

As to entitlement to service connection for migraine 
headaches, the service medical records include a June 1967 
treatment record which noted complaints of migraine headaches 
as well as his claim that he had had a problem with migraine 
headaches since before his entry onto active duty.  Migraine 
headaches were not diagnosed.  Service medical records were 
thereafter negative for complaints, diagnoses, or treatment 
related to migraine headaches.  

Post-service, the records show the veteran's periodic 
complaints and/or treatment for headaches starting in July 
1975.  See July 1975 VA hospitalization summary.  A December 
1988 treatment record from Kaiser provides the veteran with 
his first diagnosis of migraine headache despite his claim, 
in an October 1995 treatment record from Salem Hospital, that 
he had carried a diagnosis of migraine headaches since the 
age of 17.  The veteran's self-reported history of migraine 
headaches was noted by a number of VA examiners.

As to entitlement to service connection for an inguinal 
hernia, service medical records are negative for complaints 
or diagnosis of an inguinal hernia.  

Post-service records show the veteran's periodic complaints 
and/or treatment for groin pain first diagnosed as an 
inguinal hernia in August 1994 treatment records from Salem 
Hospital, and thereafter in February to June 2001 treatment 
records from Benjamin R. Wilson, M.D.  The record also shows 
that veteran underwent inguinal hernia repair in August 1994 
and mesh removal and inguinal hernia repair again in February 
2001.

As to direct service connection for these disabilities, 
service medical records are negative for an inguinal hernia 
or a diagnosis of migraine headaches.  Additionally, post-
service records are negative for a diagnosis of migraine 
headaches for more then 20 years after his separation from 
military service.  Moreover, the August 1994 operative report 
from Salem Hospital noted that, despite the pre-operative 
diagnosis, an inguinal hernia was not found during the 
surgery.  Furthermore, the record does not include medical 
opinion evidence linking either migraine headaches or an 
inguinal hernia to military service.  In fact, the March 2005 
VA neurological and gastrointestinal examiners specifically 
opined that they were not caused by his military service.  No 
contrary medical opinion is found in the record.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998).

As to the claim that the veteran's migraine headaches were 
caused by the medication he took for his service connected 
diabetes mellitus, the Board notes that a March 1991 
treatment record from Salem Hospital included the opinion 
that it was "possible" that the migraine headaches were 
caused by the medication he took for his diabetes mellitus.  
On the other hand, the March 2005 VA neurological examiner 
specifically opined that the veteran's migraine headaches 
were not caused by the medication he took for his diabetes 
mellitus.  The Board will give greater prohibitive weight to 
the definitive opinion provided by the March 2005 VA examiner 
than the speculative opinion provided in March 1991.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Warren v. Brown, 
6 Vet. App. 4 (1993) (physician statements that there "could 
have been," or that there "may or may not be," a causal 
relationship insufficient to well ground a claim for service 
connection.).

Thus, because the medical evidence of record does not include 
a medical opinion that the veteran's migraine headaches or 
inguinal hernia were caused by his military service or a 
credible medical opinion that his migraine headaches were 
caused by the medication he took for his service connected 
diabetes mellitus, service connection for these disabilities 
is also denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.310.

The Increased Rating Claim

The veteran contends that he experiences increased 
symptomatology due to PTSD with a history of a 
psychophysiological gastrointestinal reaction manifested by 
duodenal ulcer, and an increased rating is warranted.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2004).  
Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

An April 1968 rating decision granted service connection for 
a psychophysiological gastrointestinal reaction manifested by 
nausea, vomiting, abdominal pain, dizziness, and syncope and 
rated the disability as 10 percent disabling under 38 C.F.R. 
§ 4.132, Diagnostic Codes 9502.  Thereafter, a January 1976 
rating decision recharacterized the disability as a 
psychophysiological gastrointestinal reaction with a duodenal 
ulcer, and awarded a 30 percent rating under 38 C.F.R. 
§ 4.132, Diagnostic Codes 9502.  More recently, a March 2005 
rating decision granted service connection for PTSD and 
restyled the disorder as PTSD with a history of a 
psychophysiological gastrointestinal reaction with a duodenal 
ulcer, and assigned a 50 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

During the pendency of the veteran's appeal, the schedular 
criteria by which psychiatric disabilities are rated changed.  
See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  The new rating 
criteria became effective November 7, 1996.  Id.  The April 
2005 supplemental statement of the case notified the veteran 
of the new rating criteria.  Accordingly, adjudication of his 
claim may go forward.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

Given the change in law, VA may only apply the old rating 
criteria for rating the veteran's psychiatric disorder 
through November 6, 1996, and apply the new rating criteria 
for rating his psychiatric disorder from November 7, 1996.  
Kuzma.  

Prior to and including November 6, 1996

The Board will first consider whether the veteran was 
entitled to a rating in excess of 50 percent for his 
psychiatric disorder under the old criteria for the period 
prior to and including November 6, 1996.

In this regard, 38 C.F.R. § 4.132, Code 9502 (1996) provided 
that psychological factors affecting physical condition were 
to be rated under the general rating formula for 
psychoneurotic disorders.  Under the general rating formula 
for psychoneurotic disorders in effect until November 7, 
1996, a 50 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
was considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  38 C.F.R. § 4.132 (1996), Diagnostic Codes 9502.  

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; the psychoneurotic 
symptoms of such severity and persistence that there was a 
severe impairment in the ability to obtain or retain 
employment.  Id.

After carefully reviewing the veteran's claims files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation during this time period.  
In this regard, treatment records during this time are 
negative for complaints, diagnoses, or treatment for 
psychiatric problems.  Likewise, while the veteran underwent 
a number of VA examinations during this time, he did not 
undergo a psychiatric examination.

Given the paucity of findings, the Board finds that it must 
conclude that a rating in excess of 50 percent for PTSD with 
a history of a psychophysiological gastrointestinal reaction 
with a duodenal ulcer is not warranted under the old rating 
criteria for the period prior to November 6, 1996.  38 C.F.R. 
§ 4.132 (1996), Diagnostic Code 9502.

The Period from November 7, 1996

As to whether the veteran is entitled to a rating in excess 
of 50 percent for PTSD with psychophysiological 
gastrointestinal reaction manifested by a duodenal ulcer 
under the new rating criteria for the period from November 7, 
1996, the Board notes that a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  
Id.

After carefully reviewing the veteran's claims files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation during this time period.  

In this regard, the Board notes that treatment records shows 
that the veteran very rarely sought psychiatric treatment.  
Moreover, a June 2004 VA treatment record recorded the 
veteran's assertion that his PTSD was not any problem.

In a letter received by the RO in late November 1997 from the 
VetCenter, it was noted that the veteran carried a diagnosis 
of PTSD and his adverse symptomatology included intrusive 
recollections of his experiences while in the Republic of 
Vietnam, emotional avoidance, numbing, dissociation, severe 
interpersonal isolation, hyperarousal, and hypervigilance.  
It was also noted that the veteran's job made his symptoms 
worse, he was on his third marriage, and he had difficulty 
with interpersonal relationships.

In November 1996, the veteran underwent a VA social and 
industrial examination.  At that time, he complained of sleep 
disturbance, nightmares two to three times a month, 
depression, guilt, startle reaction, and difficulty with 
intimacy.  The veteran also reported that he took an anti-
depressant that also helped him to sleep.  As to his social 
history, he reported that he had been married three times, 
was close with the two children from his first marriage, 
lived with the two children from his second marriage, and had 
been married to his current wife since November 1992.  He 
also lived with his adopted child.  However, he had no best 
friend, his current marriage was shaky, and, while he had a 
close relationship with his children, he had no adult 
friends.  As to his occupational history, it was noted that 
he had been employed since July 1987 as a veteran's 
representative.  

On examination, adverse symptomatology was limited to 
considerable anxiety.  It was opined that if one included the 
veteran's years of substance abuse, two failed marriages and 
one shaky one, emotional numbing, nightmares, and persistent 
quilt "one would have to feel that this veteran has a 
significant level of [PTSD]." 

Thereafter, at the December 1996 VA PTSD examination, the 
veteran continued to complain of problems with guilt, 
intrusive thoughts, nightmares, depression, and a startle 
reaction.  As to his social and industrial history, the 
veteran reported the same history that was noted in November 
1996.  In addition, the veteran reported that he was close to 
his pastor.  

On examination, adverse symptomatology was limited to 
becoming tearful when discussing his history.  Thereafter, 
after diagnosing PTSD, the examiner noted that the veteran's 
current job, forced him to constantly re-experience his 
Vietnam experiences, and was detrimental to his psychiatric 
health.  It was opined that PTSD caused moderate to severe 
social impairment and mild to moderate occupational 
impairment.  

When next examined by VA in February 2005, the veteran 
complained of depression, nightmares every few months, 
intense fear of helplessness, avoidance, problems sleeping, 
irritability, and difficulty concentrating.  As to his social 
and industrial history, the veteran reported that he divorced 
his third wife in 2004 and had been of disability retirement 
since 2002.  It was also reported that he has a 17-year-old 
adopted child from his third marriage, was an active church 
member, and he continued on psychiatric medication.  

On examination, adverse symptomatology was limited to a 
slightly apprehensive mood and being tearful when providing 
his history.  The veteran and the VA examiner opined that the 
claimant had moderate social and industrial impairment 
because of the PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60 because he had 
"ongoing, daily emotional distress, which (made) it 
difficult for him to attend to his activities of daily 
living."

After carefully reviewing the veteran's claims files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for PTSD with a history of 
a psychophysiological gastrointestinal reaction manifested by 
a duodenal ulcer for this time period.  

Specifically, the Board finds that the overwhelming evidence 
of record provides no indication that the veteran's service 
connected disorder is manifested by occupational and social 
impairment with deficiencies in most areas.  There is no 
evidence that the disorder is manifested by suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
and/or difficulty in adapting to stressful circumstances.  
Moreover, his GAF score of 60 suggests that his psychiatric 
disability is manifested by "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994).

While the veteran complained that he has problems with 
depression, nightmares every few months, intense fear of 
helplessness, avoidance, problems sleeping, irritability, and 
difficulty concentrating as well as the fact that he recently 
divorced his third wife, he has a good relationship with his 
children and pastor.  He is not working but there is no 
evidence that he stopped because of his service connected 
psychiatric disorder as opposed to his numerous other 
physical disabilities. 

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 50 percent for PTSD with a 
psychophysiological gastrointestinal reaction manifested by 
duodenal ulcer for the period from November 7, 1996.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Duodenal Ulcer

As noted above, the veteran's service connected psychiatric 
disorder was previously rated under 38 C.F.R. § 4.132, 
Diagnostic Code 9502 (1996).  Therefore, even though a March 
2005 rating decision re-styled his service connected 
psychiatric disorder exclusively under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005), effective from February 27, 
1995, the Board must still consider whether he is entitled to 
an increased rating when rating his disability as a duodenal 
ulcer.

In this regard, the Board notes that while the criteria for 
rating disease of the digestive system changed during the 
pendency of the appeal, the criteria for rating duodenal 
ulcers under 38 C.F.R. § 4.114, Diagnostic Code 7305 did not 
change.  Cf.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2000) 
with 38 C.F.R. § 4.114, Diagnostic Code 7305 (2004).

In this regard, both the old and the new Diagnostic Code 7305 
provide a 40 percent rating if the duodenal ulcer was 
manifested by moderately severe symptoms with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Id.  A 60 percent rating 
is warranted if the duodenal ulcer was severely disabling and 
manifested by pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of a 
definite impairment of health.  Id.

After carefully reviewing the veteran's claims files, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation.

In this regard, while private and VA treatment records show 
the veteran's repeated complaints and/or treatment for nausea 
and abdominal pain, they do not show anemia and weight loss 
productive of a definite impairment of health.  Moreover, the 
disease processes identified as responsible for the veteran's 
discomfort were frequently identified as disabilities other 
than his service connected duodenal ulcer.  

Furthermore, when examined by VA in May 1995, the veteran 
denied any weight loss or blood in his stool and, on 
examination, he was described as a mildly obese gentleman who 
weights 169 pounds and was in no distress.  It was thereafter 
opined that his symptoms were essentially unchanged since his 
last VA examination in 1986.  When examined by VA in March 
2005, the veteran did not complain of anemia or weight loss 
productive of definite impairment of health and no evidence 
of either problem was noted on examination.  In fact, the 
examiner opined that the claimant was adequately nourished, 
he weighed 195 pounds, and his problems sounded like 
discomfort related to non-ulcer dyspepsia without evidence of 
ulcer in recent decades.  

Given the paucity of findings favoring an increased rating, 
the Board finds that the preponderance of the evidence is 
against a rating in excess of 50 percent for a duodenal ulcer 
at any time during the appeal.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, or the claimant's and his wife's 
personal hearing testimony.  While lay witnesses are 
competent to describe experiences and symptoms that result 
therefrom, because laypersons are not trained in the field of 
medicine, they are not competent to provide medical opinion 
evidence as to the origins of a current disability or the 
current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the veteran's 
statements, as well as those of his representative, 
addressing the current diagnosis or origins of a hearing 
loss, a sinus condition, migraine headaches, and/or an 
inguinal hernia as well as the severity of the claimant's 
service connected psychiatric disorder are not probative 
evidence as to the issues on appeal.

Likewise, as to the medical literature filed by the veteran, 
the Board finds that such generic texts, which do not address 
the facts in this particular case with any degree of medical 
certainty, do not amount to competent medical evidence.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

The application to reopen a claim of entitlement to service 
connection for a hiatal hernia is denied.

Service connection for hearing loss, a sinus condition, 
migraine headaches, and an inguinal hernia are denied.

Entitlement to an increased rating for PTSD with a history of 
a psychophysiological gastrointestinal reaction with a 
duodenal ulcer is denied.


REMAND

With respect to the issue of whether a substantive appeal was 
timely filed to a January 1988 rating decision that denied 
entitlement service connection for esophagitis, in August 
1990 the veteran expressed disagreement with the May 1990 
decision that found that he had failed to file a timely 
Substantive Appeal.  No further action was taken by the RO.  
Hence, this issue must be remanded to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Therefore, this issue is REMANDED for the following:

As to whether a Substantive Appeal was 
timely filed with respect to a January 
1988 rating decision that denied 
entitlement service connection for 
esophagitis, the RO should issue a 
statement of the case.  Only if the 
veteran files a timely substantive 
appeal, should the RO return this issue 
to the Board for its review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


